          Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
JAMES MURRAY,                          )
also known as JAMES HINES,             )
                                       )
             Petitioner,               )                     Civil Action No.
                                       )                     19-12179-FDS
             v.                        )
                                       )
STATE WARDEN                           )
and COMMONWEALTH OF                    )
MASSACHUSETTS,                         )
                                       )
             Respondents.              )
_______________________________________)


                           MEMORANDUM AND ORDER ON
                       PETITION FOR WRIT OF HABEAS CORPUS


SAYLOR, C.J.

       This is a petition for a writ of habeas corpus by a prisoner in federal custody. Petitioner

James Murray, also known as James Hines, is an inmate at a federal penitentiary in Colorado.

He is serving a sentence of fifteen years to life stemming from a conviction for crimes committed

in the District of Columbia. Because he was convicted and sentenced in 1980, he is subject to

the sentencing framework as it existed at the time, which includes the possibility of parole.

       Upon his release or parole from federal custody, he is subject to a detainer to serve

sentences for two 1982 Massachusetts convictions: one for armed robbery (11 to 14 years) and

one for escape (4 to 7 years). Although he has been eligible to seek parole on his District of

Columbia sentence since at least 2003, he has declined to be released because he does not wish

to return to Massachusetts to serve his state-court sentences.

       On October 21, 2019, Murray filed this petition pursuant to 28 U.S.C. § 2254. The
            Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 2 of 8



petition alleges that the Commonwealth has wrongfully denied him parole or any credit toward

his state sentences based on an arbitrary criterion in violation of equal protection, a claim he

analogizes to those in Beauchamp v. Murphy, 37 F.3d 700 (1st Cir. 1994) and Thompson v.

Missouri Board of Parole, 929 F.2d 396 (8th Cir. 1991). The Commonwealth has filed a motion

to dismiss for lack of subject-matter jurisdiction on the ground that this is a “second or

successive” petition under 28 U.S.C. § 2244(b) and Murray has not obtained the requisite

authorization from the Court of Appeals. For the reasons set forth below, the motion to dismiss

will be granted.

I.     Background

       The following facts are taken primarily from the opinions of the Massachusetts Supreme

Judicial Court in Murray v. Massachusetts Parole Board, 451 Mass. 1002 (2008) (“Murray I”);

Murray v. Massachusetts Parole Board, 481 Mass. 1019 (2018) (“Murray II”); and the opinion

of this court in Hines v. Shannon, No. 89-CV-740-MA (D. Mass. July 5, 1989).1

            On December 12, 1977, James Murray was indicted on various charges in

Massachusetts state court, including armed robbery. Hines at 2. While awaiting trial, he escaped

from the Suffolk County Jail. Id. He was arrested in the District of Columbia in 1978 and

charged with new armed robbery offenses. Id. On May 23, 1980, he was convicted in the

District of Columbia and sentenced to fifteen years to life in prison. Id. While awaiting trial in

the District of Columbia, he requested a speedy trial on all charges then pending against him in

Massachusetts. Id. Those requests were unsuccessful. He then filed a motion to dismiss the

indictment on the ground that he was denied his right to a speedy trial. Id. That motion was

denied. Id.


       1
           This opinion is unpublished but available as Respondent’s Exhibit 2.

                                                          2
          Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 3 of 8



        After his conviction and sentencing in the District of Columbia, he was transferred to

Massachusetts on October 28, 1981, for trial on the state-law charges. Id. at 1. On January 2,

1982, he was convicted in Massachusetts of escape and sentenced to a term of imprisonment of

four to seven years. Id. On February 2, 1982, he was convicted of armed robbery and received a

sentence of imprisonment of eleven to fourteen years. Id. Those sentences were to be served

consecutive to his District of Columbia sentence. Murray II, 481 Mass. at 1019.

        Murray then appealed from his Massachusetts convictions, citing a violation of his

constitutional right to a speedy trial under the federal and state constitutions as one of the

grounds. Hines at 2. On October 25, 1983, the Massachusetts Appeals Court affirmed his

convictions. Id. His application for leave to obtain further appellate review was denied. Id.

        In 1989, he filed a habeas corpus petition in this court alleging the denial of his right to a

speedy trial. Id. at 1-4. That petition was denied on the merits. The First Circuit then affirmed

that denial. Hines v. Shannon, 893 F.2d 1326 (1st Cir. 1989).

        In 1992, he “sought unsuccessfully to obtain an order directing the District of Columbia

Parole Board to aggregate his District of Columbia sentences with his Massachusetts sentences.”

Murray I, 451 Mass. at 1003.

        In 1993, he filed a habeas petition with the United States District Court for the District of

Columbia contending that his Massachusetts trial was prejudiced by the delays that occurred due

to being in federal custody, violating both the Interstate Agreement on Detainers and the Sixth

Amendment right to a speedy trial. Murray v. District of Columbia, 826 F. Supp. 4, 8 (D.D.C.

1993). The district court granted summary judgment to the respondent and dismissed the

petition on its merits. Id. at 9-10.




                                                   3
          Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 4 of 8



        In 2003, Murray became eligible for parole from federal prison. Murray I, 451 Mass. at

1003. However, he declined to be released because he did not want to return to Massachusetts to

serve his state sentences. Murray II, 481 Mass. at 1019. His refusal to sign his parole

certificates granting the Massachusetts detainer was backed in part by his belief that “the

imposition of a consecutive sentence in these circumstances was an abuse of discretion and

constituted cruel and unusual punishment in violation of the Federal and State Constitutions.”

Hines v. Commonwealth, 423 Mass. 1004, 1004 (1996). He has refused to sign parole papers

multiple times, deeming himself to be a “person who will not back down when he believes he is

right.” (Pet. at 4).

        In 2010 and 2011, Murray filed two habeas corpus petitions in the United States District

Court for the Middle District of Pennsylvania. Murray v. Bledsoe, 2012 WL 3987353, at *2 (D.

Mass. Sept. 11, 2012). Both petitions were transferred to this court pursuant to 28 U.S.C. §

1404(a), where they were considered together and denied on the basis that they were “second or

successive” petitions pursuant to 28 U.S.C. § 2244(b)(3). Id.

        Although Murray has not yet begun to serve his Massachusetts sentences, in 2006 he

filed a petition for equitable relief in Superior Court, essentially seeking an order requiring that

he be considered for parole in Massachusetts, citing Mass. Gen. Laws ch. 127, § 134(c) and

general principles of equity. Murray II, 481 Mass. at 1019-20. That petition was denied. He

then appealed that denial. Id. The Supreme Judicial Court stated on appeal that “[t]o the extent

that the petitioner seeks credit toward satisfaction of his Massachusetts sentences for the time he

has remained incarcerated in Federal prison since he was granted but refused release on parole,

such relief is not available because he is not currently serving his Massachusetts sentences; the

[Massachusetts Parole] [B]oard is authorized to make parole decisions affecting only ‘prisoners



                                                  4
              Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 5 of 8



in state and county correctional institutions.’” Id. at 1020 (quoting Mass. Gen. Laws ch. 127, §

128).

         Currently, Murray is an inmate at a federal penitentiary in Colorado, serving the sentence

resulting from his District of Columbia convictions. (Resp’t Mem. at 1). As noted, upon his

release from federal custody, he is subject to a detainer stemming from his 1982 Massachusetts

convictions. (Id.).

         On October 21, 2019, Murray filed the present petition pro se. (Pet. at 8). He contends

that the detainer should be set aside and that he should be released because he has been

constructively serving his Massachusetts sentences since becoming eligible for parole in 2003.

(Id. at 5).

II.      Analysis

         Because petitioner is proceeding pro se, his pleadings must be construed more leniently

than those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, a petitioner’s pro se status does not excuse him from complying with procedural

and substantive requirements of the law. Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir.

1997).

         A federal court may not entertain a “second or successive” habeas petition under § 2254

unless it meets the strict requirements of 28 U.S.C. § 2244(b). If a petitioner “presented” his

claim in a prior petition for a writ of habeas corpus, it must be dismissed pursuant to §

2244(b)(1). If the claim was not presented in a prior application, it must satisfy the substantive

requirements set forth in § 2244(b)(2),2 and the petitioner must also meet the procedural


         2
           A petitioner must show either (1) that his “claim relies on a new rule of constitutional law, made
retroactive to cases on collateral review by the Supreme Court, that was previously unavailable,” or (2) that “the
factual predicate for his claim could not have been discovered through the exercise of due diligence” and “the facts
underlying the claim, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by

                                                          5
           Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 6 of 8



requirements set forth in § 2244(b)(3).3 Those requirements apply to any successive petition

challenging state custody, “no matter what statutory label a prisoner uses,” and if either

requirement is missing the claim “shall be dismissed” under § 2244(b)(2). See Gonzalez–

Fuentes v. Molina, 607 F.3d 864, 875 n.9 (1st Cir. 2010) (citing Brennan v. Wall, 100 F. App'x

4, 4 (1st Cir. 2004) (per curiam)).

         The petition at issue here is neither the first challenge to his Massachusetts sentences

filed by Murray, nor the first such challenge that has been examined by this court. Again, he

unsuccessfully challenged his Massachusetts convictions by habeas petition in this court in 1989.

See Hines v. Shannon, No. 89-CV-740-MA. In 2012, this court also denied two additional

habeas petitions challenging those same convictions, adjudging them “second or successive” and

dismissing them for failure to comply with the procedural requirements of 28 U.S.C. §

2244(b)(3). Murray v. Bledsoe, 2012 WL 3987353 (D. Mass. Sept. 11, 2012). Accordingly, this

petition is a “second or successive” petition and must comply with both the substantive and

procedural requirements in §§ 2244(b)(2) and 2244(b)(3) to be considered by this court.

         However, there is no evidence that the claims here comply with such requirements.

Murray’s claims were not presented in his previous petition in 1989, and do not appear to arise

out of new circumstances that might qualify under the exception in 28 U.S.C. § 2244(b)(2). See

Hines v. Shannon, No. 89-CV-740-MA. His petition neither relies on a new, retroactively

applicable rule of constitutional law, nor introduces new facts that establish by clear and

convincing evidence that, but for constitutional error, no reasonable factfinder would have found

him guilty of the offenses of armed robbery and escape. See 28 U.S.C. § 2244(b)(2).


clear and convincing evidence that, but for constitutional error, no reasonable factfinder could have found the
applicant guilty.” 28 U.S.C. § 2244(b)(2).
         3
           “Before a second or successive application” is permitted, “the applicant shall move in the appropriate
court of appeals for an order authorizing the district court to consider the application.” 28 U.S.C. § 2244(b)(3).

                                                          6
          Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 7 of 8



Furthermore, and more importantly, Murray has not obtained an order from the First Circuit

allowing a successive petition, without which this court lacks subject-matter jurisdiction to hear

petitioner’s claim. See 28 U.S.C. § 2244(b)(3). Therefore, the claim must be dismissed, and

neither the additional requirements of habeas petitions generally nor the merits of the claim need

be considered here. See 28 U.S.C. § 2244(b)(3).

       Murray argues that his habeas petition is not “second or successive” because his 2010 and

2011 petitions were originally filed in the United States District Court for the Middle District of

Pennsylvania, and thus were not successive. (Pet. Reply at 2-3). But even if those petitions had

never been filed, this petition would still be a “second or successive” petition for the purposes of

28 U.S.C. § 2244(b), because he previously filed a petition with this court in 1989 to challenge

his Massachusetts convictions. See Hines v. Shannon, No. 89-CV-740-MA. Furthermore,

Murray’s 1993 petition in the District Court for the District of Columbia also challenged his

Massachusetts convictions. See Murray v. District of Columbia, 826 F. Supp. at 6-7. Thus, the

requirements in 28 U.S.C. § 2244(b) apply to the petitioner’s claim here as “second or

successive,” and the failure to comply with these requirements necessitates that the claim be

dismissed.

       It perhaps bears noting that petitioner’s refusal to be considered for parole at any time in

the last 17 years appears to be entirely self-defeating. In all likelihood, if he had been paroled,

he would have completed his sentences long ago. Nonetheless, this Court is without the power

to force him to be considered for parole, and indeed is without subject-matter jurisdiction over

this matter. The Court therefore has no option but to dismiss the petition.

III.   Conclusion

       For the foregoing reasons, respondents’ motion to dismiss the petition for a writ of



                                                  7
         Case 1:19-cv-12179-FDS Document 32 Filed 07/22/20 Page 8 of 8



habeas corpus for lack of subject-matter jurisdiction is GRANTED.

So Ordered.



                                                      /s/ F. Dennis Saylor, IV
                                                      F. Dennis Saylor, IV
Dated: July 22, 2020                                  Chief Judge, United States District Court




                                              8
